OFFICE   OF THE ATTORNEY GENERAL                 OF TEXAS
                          AUSTIN




Honorable John C. Uarburger
county Attorney
Iayotb   county
b~Orange, Texas

Dear Sir:                             Opinion Eo. O-7220
                                      Re : Under the given          facts     vould




carefully    considered  by this      de
quee,     in part, a8 r0ii0vs:



                                                        nd maintains an
                                                        hioh has no ll-

                                                       the f olloviaq


                                                    8lclan  and phar-
                                                    praot ice medicine
                                                   hlr drug store a8


                                   lcensed     physician        and phar-



                      uch drugs,      medicines,      etc.?

                    on 8 of Article        45428,    Vernon’s     Annotated    Civil
Statutes,   reads    as follows:

            “It shall  te unlawful  f3r any pzrsc~i  who 1s
      not a registered   pharmacist   under the provlalons
      of this Act to compound, mix, manufacture,       combine,
Bonorable     John C. Wrrburger      - page 2



        prepare, label,      8011 or dl8tribute    at retail    or
        vhole8al8 any drug8 or wdlolner,         except In orlgl-
        nal packager,       Provided that all perron       nov regls-
        tered a8 pharmolrt~        la thin rtate ahall have all
        the right8 granted to pharmaolrtr undrr thlr Aat.
        Provided, holmveti, that nothing in thI8 Act 8hall
        apply to or Interfere       vlth any lloenwd     practitioner
        of m8dIcIue, dentlrtrl       or chiropody, vho Ir duly
        reglrtared     a8 ruoh by hi8 rerpectlw       State Board OS
        Examiner8 of thla Itate,        vho 8hall rupply hi8 or her
           tlratr,    a8 a phyalolan,    deatlrt or ohlropodlrt,      and
        r J them employed a8 suoh, vlth ruch remdie             a8 he or
        ahe may derlrs and vho doe8 not lmep a pharmacy, open
        ahop or drug Itore, ldwrtI8ed OF othervlre,             for the
        retailing     OS mdlclner     or poI8onr~ and provided,      fur-
        ther, that nothing oontalned In thlr Aot shall be con-
        rtrued to prswat       the peraoual admlnlstratlon       of drugs
        aud 8mdlolnea carrled by anr phyalolan,           surgeon, den-
        tilt,   ohlropodlrt    or wtrrlnarlau     lloenmd     by his
        re8peotIvs     Board of Bxamlnorr of thlr State,        in order
        to rupply the Immdlate need8 oi hi8 patIont8;              nor to
        prevent the nalr by per8on8, SIrm8, joint rtoak oom-
        panIe18, partner8hIpe      or corporatlon8,    other than
        reglrtered     pharmaolrtr,    OS pateat or proprietary      medl-
        01~8,      or remedlar and mdlcamntr        generally   in 016
        and vhloh are harmless 1S used according to lnrtructlons
        a8 oontalned upon the printed label;          and lnseotlcIdes
        and fungicide8      and chemicals usbd la the lrt8, vhen
        properly labeled;      nor Insectlcldes     or fungicides that
        are mIxed or compounded f’or purely agricultural            pur-
                    Aa amended Acts 1943, 48th Iag.,       p. 710, oh.
        %:siec.      6.”
              Art. 758a, Vernon’s   Annotated   Penal Code, makes the
violation     of any of the provisions    of Art. 4542a, a misdemeanor.

              Art.   739, Vernon’s    Annotated   Penal   Code,   reads    as   fol-
lows:

               “It shall    be unlauful    for any one to prsctlcc
        medicine,    in any of its branches,          upon humn beings
        v:thln    the limits   of this State who has not regls-
        tered la the Dlstrlct       Clerk’s    office    of every County
Honorable      J’shn 0. Jkrburger      - Pags 3


         In vhloh he ma7 realdo,           and in eaoh and every county
         in vhloh he sq maintain an 0rri08 or uy designate
         a place for wotlag,         advIeIng vlth,       tnrtlag     In any
         manner, or preeorlblng          for patienta,     the certlfIcate
         lvIdenoIng hi8 right to praotlce medlolne, a8 Ireued
         to hir by the Teur         State Board of IbdIo41 Iramlnerr,
         together vlth hi8 age, poet offloe              Mdrere,    plnoe of
         birth,    nem of mdloal         college from vhloh he graduated,
         and date of        lduatlon, lub8orlbed and verIfled bx oath,
         vhloh, If vi f full7     false,      ehall sub jeot the aff Iant to
         aonvlct Ion and puniahmot for falee              evearlrkg, as pro-
         vided by lav.       The faot of ruoh oath and record              8htil
         be lndo r nd‘JJ the Dirtriot            Olerk upon the OertIfIOate.
         The holder of every        ruch aertIfIoate        must have the saam
         reoorded upon l#h change of re8Idenood to mother county,
         aa vell a8 In each and every oountP in vhloh he may maln-
         taln an office,      or In vhloh he My de8Ign8te a place for
         meeting, bdVi8iq       vlth,       treating   in any manner, or pre-
          rcrlblng   for patlentr;        and the abrenoe of ruch record
         In aa7 place vhere        such reoord       Is hereby required       shall
         be prima facie evidence            of the vant of por8e88Ion 0r
          8uch certlfIoate.’

               Art. 742, Vernon~r Anaotated Penal Code, llraker the un-
lavfti      praotloe of medicine a misdemeanor .

                Seations   15 and 16 of Artlole        4542a,   Vernonta    Annotated
OIVll     Statutor,    road a# fO11OVDr
                %c.   15.   In all storer In vhloh a registered
         pharmaclrt   Is contlnuourl~   employed and vhere the
         provlrlons   of this Act have been fully complied
         vlth,   tinwe shall be displayed    In a prominent place
         la or on the front     of said store the vord ‘pharmacy.’

                 “sec. 16.    It shall be unlawful         for any person
         to dlsplay     in or on any store       or place of business
         the vord ‘pharmacy’,        either    in the English    or any
         foreign    language,   unless     there 1s ccntl2uously      em-
         ployed    therein   a registered      pharmacist.
ponorable   John C. krburger     - page 4


           AS YOUStStS the perron in question 18 a licensed
and regIetered   physician and a regi8tered pharnuoirt,  it 18
ou opinion that In vlev of the foregoing statutes     such per-
8on 18 legally   luthorlsed to praotlce medicine and accept
esplopUt     a8 l ~rWol8t    at the raw time.

            Trusting   the foregoing   anevere      xour inquiry,    ve are



                                            Icare    very   truly
                                       ATTORNmcmamAL            OF TEXAS



                                                                    Ware
                                                             A88Ietant